Name: Commission Regulation (EEC) No 1802/88 of 27 June 1988 fixing the specific levies on beef and veal from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 ¢ -* No L 160/30 Official Journal of the European Communities 28 . 6. 88 COMMISSION REGULATION (EEC) No 1802/88 of 27 June 1988 fixing the specific levies on beef and veal from Portugal down detailed implementing rules and fixes the specific levies applicable to trade in beef and veal in the case of Portugal ; Whereas, in the light of the arrangements set out in Regulation (EEC) No 588/86, the specific levies appli ­ cable in respect of the beef and veal imports concerned should be as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 272 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Articles 10 ( 1 ), 11 ( 1 ) and 12 (8) thereof, Whereas in accordance with Article 272 ( 1 ) and (2) of the Act of Accession the arrangements applicable, during the first stage, by the Community as constituted at 31 December 1985 in respect of imports of products from Portugal must be those that it applied to Portugal before accession, account being taken of any price alignment that may have taken place during the first stage ; whereas the levies in question should therefore be fixed ; Whereas Commission Regulation (EEC) No 588/86 (3), as last amended by Regulation (EEC) No 1492/88 (4), lays HAS ADOPTED THIS REGULATION : Article 1 The specific levies applicable in the case of imports from Portugal into the Community as constituted at 31 December 1985 shall be as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 370, 30. 12. 1987, p. 7. J3) OJ No L 57, 1 . 3 . 1986, p. 45. (4) OJ No L 134, 31 . 5. 1988 , p. 55. 28 . 6. 88 Official Journal of the European Communities No L 160/31 ANNEX Special levies on imports of beef and veal from Portugal (ECU/100 kg) CN code Amount of the special levies 0102 90 10 43,39 0102 90 31 43,39 0102 90 33 43,39 0102 90 35 43,39 0102 90 37 43,39 0201 1010 81,86 0201 10 90 81,86 0201 2011 81,86 0201 20 19 81,86 0201 20 31 65,48 0201 20 39 65,48 0201 20 51 98,23 0201 20 59 98,23 0201 20 90 122,79 0201 30 140,80 0202 10 00 73,67 0202 20 10 73,67 0202 20 30 58,94 0202 20 50 91,68 0202 20 90 110,51 0202 30 10 81,68 0202 30 50 91,68 0202 30 90 126,88 0206 10 95 140,80 0206 29 91 126,88 0210 20 10 122,79 0210 20 90 140,80 0210 90 41 140,80 0210 90 90 140,80 1602 50 10 140,80 1602 90 61 140,80